Citation Nr: 1729533	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.

4.  Entitlement to a temporary total evaluation for left knee surgery on December 15, 2010.

5.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative changes.

6.  Entitlement to an extraschedular evaluation for service-connected right shoulder disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and M.C.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Board remanded the case for further development.  The Board also granted a 20 percent schedular rating, but not more, for the right shoulder disability, degenerative changes status post acromioplasty.

In October 2015, the Board remanded the case to schedule the Veteran for a Board hearing.  In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 has been expressly raised by the Veteran (October 2016 claim form) but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

With respect to the service connection issues concerning psychiatric, back, and right knee disabilities, additional evidence was received subsequent to the statement of the case issued in December 2014.  In light of the decision below granting the benefits sought in full regarding these three issues, the case need not be remanded for RO consideration of such evidence.  See 38 C.F.R. § 20.1304(c).

Although the Board is remanding several claims for additional development, remand is not necessary for the issue of entitlement to a temporary total evaluation for left knee surgery, decided below, as there is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159(d).

The left knee, extraschedular right shoulder, and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A psychiatric disorder was not noted at service entry, but clear and unmistakable evidence establishes that it existed prior to service.

2.  There is not clear and unmistakable evidence that the preexisting psychiatric disorder was not aggravated during service.

3.  The Veteran is currently diagnosed with a psychiatric disorder that is shown to be the same disorder that is presumed to have been incurred in service.

4.  The Veteran's back disorder is due to service-connected left knee disability.

5.  The Veteran's right knee disorder is due to service-connected left knee disability.

6.  Left knee surgery on December 15, 2010 occurred prior to the effective date of service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a mood disorder have been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for lumbar spine degenerative changes, associated with service-connected left knee degenerative changes, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for right knee sprain/spurring, associated with service-connected left knee degenerative changes, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for a temporary total disability evaluation following left knee surgery on December 15, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the issues as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).
I. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089(Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Psychiatric Disorder

At the May 2016 Board hearing, the Veteran and his representative contended that the Veteran clearly had psychiatric problems prior to service and that a VA examiner opined that the Veteran's military experiences exacerbated such mental health issues.

The Veteran's service treatment records (STRs) show a normal entrance examination with regard to any psychiatric issues.  See December 12, 1985, report of medical examination and report of medical history.  Thus, because a psychiatric disorder was not noted at service entrance, the presumption of soundness applies here.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran's STRs include a July 7, 1989, record showing that the Veteran was admitted to a hospital for suicidal ideation and an alcohol problem for several days.  The provider noted alcohol abuse and character disorder and reported that depression or manic-depressive illness can be evaluated after the alcohol abuse is resolved.  On separation, the Veteran indicated that he experienced depression or excessive worry.  See November 29, 1989, report of medical history.

VA treatment records generally show that the Veteran has been treated for anxiety and depression.  He was afforded a VA psychiatric examination in December 2012.  The VA examiner reported a diagnosis of mood disorder (anxiety and depression) and opined that the "Veteran experienced mental health difficulties as result of physical abuse prior to the military, and . . . the death of his daughter while Veteran was in the Navy and Veteran witnessing dying patients in the naval hospital where the Veteran served as a Corpsman, exacerbated pre-military mental health difficulties.  It is my opinion that his military experiences were at least as likely as not to have exacerbated a pre-military mental health condition."

First, clear and unmistakable evidence establishes that a psychiatric disorder preexisted service.  The Veteran and the VA examiner agree on this fact.  The Veteran's statements, to include his Board hearing testimony, taken together with the VA examiner's report that he had a "pre-military mental health condition" are sufficient evidence to clearly and unmistakably establish the preexistence of his psychiatric disorder.  See Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000); Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the first prong of the presumption of soundness is rebutted.

Next, however, there is not clear and unmistakable evidence that the preexisting psychiatric disorder was not aggravated by service.  To the contrary, the VA examiner opined, as the Veteran asserted at the Board hearing, that "his military experiences were at least as likely as not to have exacerbated a pre-military mental health condition."  Furthermore, the VA examiner provided a January 2013 addendum opinion email, stating "that the Veteran's psychiatric symptoms existed prior to his military service and that the Veteran's military experiences permanently aggravated these symptoms beyond their natural progression.  Veteran's mental health history since the military confirms this."  Therefore, it cannot be concluded that there is clear and unmistakable evidence that the preexisting mental health condition was not aggravated by service because it is, at least, a debatable point on which reasonable minds could disagree.  In light of this finding, the presumption of soundness is not rebutted, and the preexisting psychiatric disorder must be considered service-incurred.  See Horn, 25 Vet. App. at 235.

Finally, the evidence tends to make it at least as likely as not that the Veteran's current mood disorder is a progression from the in-service psychiatric problems.  The Board finds the VA examiner's opinion to be persuasive evidence demonstrating that the Veteran's preexisting mental health condition symptoms were aggravated beyond their normal progression.

After resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes a nexus between the current mood disorder and the psychiatric illness deemed to have been service-incurred.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Horn, 25 Vet. App. at 236.  Accordingly, the existence of a nexus to service is established, which satisfies the final requirement for a grant of service connection.  As all three elements of the psychiatric disorder claim have been met, the Board concludes that service connection is warranted such disability.

Back Disorder

At the May 2016 Board hearing, the Veteran contended that he has a current back disorder secondary to his service-connected left knee disability and that the evidence, to include a VA examiner's opinion, supports that service connection for such back disorder is warranted.

An August 16, 2007, private MRI report shows that the Veteran has degenerative changes at L5-S1.  Additionally, a July 2012 VA examiner reported that the Veteran has a diagnosis of lumbar degenerative changes, as further discussed below.  Thus, the Veteran has the claimed current disability.

The July 2012 VA examiner reviewed the Veteran's claims file and performed a physical examination of the Veteran before opining that "the [V]eteran's present lumbar spine condition is at least as likely as not related to his left knee condition.  The Veteran ambulates with an antalgic gait due to his knee and the [V]eteran has muscle spasms and pain in his lumbar spine."

Another VA opinion was obtained in November 2012 following a review of the Veteran's VA treatment records, and a negative nexus opinion was provided.

However, given the July 2012 VA examiner's positive opinion, concerning the Veteran's current back disorder and its relation to his service-connected left knee disability, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's back disorder was caused by his service-connected left knee disability.  Therefore, after resolving any reasonable doubt in the Veteran's favor, the Board finds that his back disorder was caused by the service-connected left knee disability, and accordingly, service connection for lumbar spine degenerative changes is warranted on a secondary basis.  See 38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Right Knee Disorder

The Veteran has similarly contended that he has a current right knee disorder secondary to his service-connected left knee disability and that the evidence, to include a VA examiner's opinion, supports that service connection for such right knee disorder is warranted.  See Board hearing transcript at 13.

A July 2012 VA examiner reported that the Veteran has a diagnosis of right knee sprain/spurring, as further discussed below.  Thus, the Veteran has the claimed current disability.

The July 2012 VA examiner reviewed the Veteran's claims file and performed a physical examination of the Veteran before opining that "the [V]eteran's present right knee condition is at least as likely as not related to his left knee condition.  The [V]eteran ambulates with an antalgic gait due to his knee and the [V]eteran now has patella spurring as evident by his recent xrays."

Additionally, in a February 2012 email written as an addendum opinion for a left knee VA examination, the examiner stated that the Veteran's left knee injury "has now caused degenerative changes in his right knee."

Another VA opinion was obtained in November 2012 following a review of the Veteran's VA treatment records, and a negative nexus opinion was provided.

However, given the July 2012 VA examiner's positive opinion and the February 2012 email concerning the Veteran's current right knee disorder and its relation to his service-connected left knee disability, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's right knee disorder was caused by his service-connected left knee disability.  Therefore, after resolving any reasonable doubt in the Veteran's favor, the Board finds that his right knee disorder was caused by the service-connected left knee disability, and accordingly, service connection for right knee sprain/spurring is warranted on a secondary basis.  See 38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; Ortiz, 274 F.3d at 1364.

II. Temporary Total Evaluation-Left Knee Surgery

The Veteran contends that a temporary evaluation for left knee surgery is warranted because his left knee was service-connected at the time such surgery.  See Board hearing transcript at 17.

In order to attain a temporary total rating, the claimant must demonstrate that service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

In April 2012, the Veteran filed a claim of entitlement for a temporary total evaluation for left knee surgery performed on December 15, 2010.  While, at the Board hearing, the Veteran asserted that he had been service-connected for many years for left knee disability with a noncompensable (zero percent) rating at the time of such surgery, the evidence shows that the RO granted service connection for such disability in the April 2012 rating decision on appeal with an effective date of November 30, 2011.  (The Board notes that the RO granted service connection for a right shoulder disability in a June 1990 rating decision, effective December 27, 1989, with a zero percent rating.)

Therefore, a temporary total disability rating for convalescence following the December 15, 2010, left knee surgery is not warranted because such benefit presupposes an underlying service-connected disability. Accordingly, a temporary total evaluation for this left knee surgery must be denied as a matter of law because the surgery and convalescence period preceded the effective date of the award of service connection.  As such, while the Board is remanding several claims for additional development, remand is not necessary for the issue of entitlement to a temporary total evaluation for left knee surgery because there is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159(d).



ORDER

Service connection for a mood disorder is granted.

Service connection for lumbar spine degenerative changes, as secondary to service-connected left knee degenerative changes, is granted.

Service connection for a right knee sprain/spurring, as secondary to service-connected left knee degenerative changes, is granted.

A temporary total evaluation for left knee surgery on December 15, 2010, is denied.


REMAND

Regarding the issue of an increased initial rating for left knee disability, the Veteran was last afforded a VA examination in March 2015 pursuant to the Board's January 2015 remand.  The Board finds, however, that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

The TDIU issue is inextricably intertwined with the left knee issue and must also be remanded for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for the right shoulder disability will also be remanded.

The Veteran submitted a claim form for a TDIU in June 2012.  At the Board hearing, he contends that he should be granted a TDIU because all of his disabilities are intertwined and that his claim from 2012 should be acknowledged.  See Board hearing transcript at 18.

Given the decision above, the Veteran is currently service connected for the following disabilities: right shoulder degenerative changes, left shoulder arthritis, left knee degenerative changes, right third finger disability, left foot disability, acquired psychiatric disorder, back disability, and right knee disability.  As such, the Board finds it necessary to remand the TDIU claim for a "combined effects" medical opinion that takes into account the current severity of the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Furthermore, relevant ongoing VA medical records should be requested if they exist.  Additionally, while Social Security Administration (SSA) records that were obtained in compliance with the Board's previous remand directive, it appears that such records are incomplete.  See March 2017 representative statement.  Thus, another request for SSA records should be made on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain ongoing, relevant VA treatment records.

2.  Request all documents, not already included in the claims file, pertaining to the application of disability benefits from SSA, including the records relied upon in determining whether benefits were warranted.

3.  Thereafter, schedule the Veteran for a VA knee examination to determine the current level of severity of the Veteran's service-connected left knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

For both knees, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since November 2011).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this description cannot be provided, the examiner should clearly explain why, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should also assess any subluxation or instability of the knees, and comment on whether any subluxation or instability is considered slight, moderate or severe in nature.

A complete rationale or explanation should be provided for any opinions reached.

4.  Forward the Veteran's claims file to an appropriate examiner to obtain an opinion commenting on the effects of the combination of the Veteran's service-connected disabilities on his ability to secure or follow gainful employment.  In proffering this "combined effects" opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

The Veteran is currently service connected for the following disabilities: right shoulder degenerative changes, left shoulder arthritis, left knee degenerative changes, right third finger disability, left foot disability, psychiatric disorder, back disability, and right knee disability.

All opinions expressed should be accompanied by supporting rationale.

6.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond.  These issues should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


